ACCEPTED
                                                                                  03-13-00800-CV
                                                                                          6763320
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                              9/2/2015 1:01:39 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                       NO.03-13-00800-CV

           IN THE COURT OF APPEALS FOR THE       FILED IN
                                           3rd COURT OF APPEALS
      THIRD JUDICIAL DISTRICT OF TEXAS AT AUSTIN
                                               AUSTIN, TEXAS
                                                       9/2/2015 1:01:39 PM
                                                         JEFFREY D. KYLE
       MARINA VILLAGE LAKEWAY PARTNERS,LTD.,                   Clerk


                           APPELLANT,

                                 v.

LAKEWAY MARINA VILLAGE CONDOMINIUM ASSOCIATION,

                            APPELLEE.


  From The District Court Of Travis County, 353rd Judicial District,
 Cause No. D-1-GN-13-002241, The Honorable Tim Sulak Presiding


         APPELLEE'S MOTION TO DISMISS APPEAL


                              MARK L. HAWKINS
                              State Bar No. 00790843
                              mhawkins@abaustin.com
                              ANDREW F. YORK
                              State Bar No. 24066318
                              ayork@abaustin.com
                              ARMBRUST & BROWN,PLLC
                               100 Congress Avenue, Suite 1300
                              Austin, Texas 78701
                              (512)435-2300 — telephone
                              (512)435-2360 — facsimile

                               Counselfor Appellee
TO THE HONORABLE COURT OF APPEALS:

       Appellee Lakeway Marina Village Condominium                        Association (the

"Association") files this Motion to Dismiss Appeal as Moot, and respectfully

shows the Court as follows.

       Following a judgment for unpaid property taxes and a foreclosure auction

conducted by Travis County, Appellant Marina Village Lakeway Partners, Ltd.

("MV Lakeway") no longer owns the unbuilt units that are the subject of this

appeal. See Exhibit A, Tax Sale Constable's Deed: As a result of the Constable's

Deed, Travis County—and not Appellant—is now the record owner of the unbuilt

units, and Appellant no longer owns any units or other real property in the

condominium regime.

       Texas Property Code Section 82.104(d) provides in pertinent part:

              (d) On foreclosure, tax sale, judicial sale, sale by a
              trustee under a deed of trust, or sale under Bankruptcy
              Code or receivership proceedings of all units and other
              real property in a condominium owned by a declarant:

              (1) the declarant ceases to have any special declarant
              rights;2




       A certified copy of the Constable's Deed is attached as Exhibit A. The deed was
executed by Carlos B. Lopez, Constable, on August 11, 2015, and recorded in the Official Public
Records of Travis County, Texas, on August 13, 2015, as Instrument Number 2015129230.
2
       A copy of this provision is attached as Exhibit B.


                                              2
Thus, Appellant's special declarant rights have ceased to exist3 as a matter of law

for this additional reason, regardless of the merits of the arguments Appellant

presented in its briefing and argument.

        Similarly, Appellant's arguments arising from its former status as "Owner of

100% of the remaining 30 units"4 are moot, and should not be considered by the

Court. (See, e.g., Section II(A)(3) of Appellant's Brief entitled "As the fee-simple

owner of the unbuilt units, Marina Village's 'improvement' rights authorize it to

construct the units in free-standing buildings.").

       Thus, this appeal is moot, and should be dismissed. In re Kellogg Brown &

Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) ("A case becomes moot if a

controversy ceases to exist between the parties at any stage of the legal

proceedings, including the appeal."); Pinnacle Gas Treating, Inc. v. Read, 104
S.W.3d 544, 545 (Tex. 2003)("Subject to some exceptions, a case becomes moot

when a court's actions cannot affect the rights ofthe parties.").

       WHEREFORE, Appellee                  Lakeway       Marina      Village     Condominium

Association prays that this appeal be dismissed as moot, or alternatively, that the

Court disregard any arguments arising from (a) Appellant's argument that it

3
         This appeal arises from a final judgment ordering that "Plaintiffs special declarant rights
— including the right to complete the improvements comprising the Unbuilt Units — have expired,
and such special declarant rights may be restored only by an amendment to the Declaration
approved by 100% of the votes in Lakeway Marina Village Condominium Association." CR
267-68. "Special declarant rights" include the right to "complete improvements indicated on
v.lats and plans filed with the declaration." Tex. Prop. Code § 82.003(a)(22)(A).
         See Appellant's Brief at xi.


                                                 3
continues to have enforceable special declarant rights, or (b) Appellant's former

status as owner of the unbuilt units.


                                 Respectfully submitted,

                                 ARMBRUST & BROWN,PLLC



                                         /s/ Andrew F. York

                                        MARK L. HAWKINS
                                        State Bar No. 00790843
                                        mhawkins@abaustin.com
                                        ANDREW F. YORK
                                        State Bar No. 24066318
                                        ayork@abaustin.corn
                                        ARMBRUST & BROWN,PLLC
                                        100 Congress Avenue, Suite 1300
                                        Austin, Texas 78701
                                        (512)435-2300 — telephone
                                        (512)435-2360 — facsimile

                                        Counselfor Appellee




                                          4
                      CERTIFICATE OF CONFERENCE

      I hereby certify that counsel for Appellee conferred with counsel for
Appellant, Eric Taube, on September 2, 2015, who stated that Appellant opposes
the motion.


                                  /s/ Andrew F. York
                                 Andrew F. York



                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been sent by
U. S. Mail and electronic filing to the following on this 2nd day of September,
2015:

Eric J. Taube
Hohmann, Taube & Summers, L.L.P.
100 Congress Ave., 18th Floor
Austin, Texas 78701
erict@l)hts-law.com


                                  /s/ Andrew F. York
                                 Andrew F. York




                                         5
EXHIBIT A
                        1 1E1 1 1 1 1 1 1 1 1 1 1 1 11111 I I{ I   TRV

                                                                   7 PGS
                                                                           2015129230

                                            Constable's Deed
STATE OF TEXAS
KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF TRAVIS

Cause Number: D-1-GV-13-000599

WHEREAS, by virtue of a certain Order of Sale issued by the clerk of the 419TH District
Court of Travis County, Texas in Cause Number D-1-GV-13-000599 styled TRAVIS
COUNTY, ET. AL. v. MV LAKEWAY PARTNERS, LTD. on a certain Judgment and
Decree of Sale rendered in said court; I, Carlos B. Lopez, Constable for Travis County,
Texas, did on May 29, 2015, at 2:00 p.m., in obedience to said Order of Sale, seize and
levy upon all estate, right, title, claim and interest which the Defendant had on the date of
said Judgment in and to the premises hereinafter described; and on the first Tuesday of
July, 2015, the same being on the 7th between the hours of 10:00 a.m. and 4:00 p.m., as
prescribed by law, did sell said premises at public auction in the County of Travis, at the
west side of the Courthouse thereof, in the City of Austin, Texas, having first given public
notice of the time and place of said sale by an advertisement in the English language,
published once a week for three consecutive weeks preceding such sale, the first
publication appearing not less than twenty days immediately preceding the day of the sale,
beginning on June 12, 2015, in The Austin Chronicle, a newspaper published in the
County of Travis, stating therein the authority by virtue of which such sale was to be made,
the time of levy, the time and place of sale, and a description of the property that was to be
sold, together with other information required by law, and by mailing copies of such notice
to all defendants as required by law; and

WHEREAS, at said sale, there being no bid offered for the sum of $118,534.25, the
adjudged fair value of the said property or the amount of the taxes, interest, penalties and
costs, said premises hereinafter described were bid off to Travis County, Trustee, in trust
for the use and benefit of itself and Lake Travis Independent School District, Travis County
Healthcare District d/b/a Central Health, City of Lakeway, Lakeway MUD and Travis
County Emergency Services District No. 6.

NOW,THEREFORE, KNOW ALL MEN BY THESE PRESENTS:

That in consideration of the premises in said Judgment and Order of Sale, I, Carlos B.
Lopez, Constable of Travis County, Texas, do grant, sell, and convey unto Travis County,
Trustee, in trust for the use and benefit of itself and Lake Travis Independent School
District, Travis County Healthcare District d/b/a Central Health, City of Lakeway, Lakeway
MUD and Travis County Emergency Services District No. 6, and their assigns, all the
estate, right, title, interest, and claim which the said defendant(s) had on the date said
Judgment was rendered or at any time afterwards, in and to the premises described in
said Order of Sale, and further described as follows to-wit:
                                                                                                            AUG 3 1 2015
334093-1                                                                         I, Dana DeBeauvoir, County Clerk, Travis County,
                                                                                 Texas, do hereby certify that this Is a true and
                                                                                 correct copy as same appea         record in my office.
                                                                                 Witness my hand and sea           co on
                                                                                              Dana                    nty Clerk
                                                                                              OY D
                                                                                                                      ACHAD.
Constable's Deed
Cause Number D-1-GV-13-000599
August, 2015


             Billing Number: 824262
             Legal Description: Unit 510, Building 5, Marina Village at
             Lakeway Condominium, Condo Decl. 2007196934 amended
             in Doc. No. 2007210849, 2007214312 and 2008030538, said
             property being a portion of that tract as desc. in Doc. No.
             2006166885 of the deed records of Travis County, Texas

             Billing Number: 824263
             Legal Description: Unit 512, Building 5, Marina Village at
             Lakeway Condominium, Condo Decl. 2007196934 amended
             in Doc. No. 2007210849, 2007214312 and 2008030538, said
             property being a portion of that tract as desc. in Doc. No.
             2006166885 of the deed records of Travis County, Texas

             Billing Number: 824264
             Legal Description: Unit 514, Building 5, Marina Village at
             Lakeway Condominium, Condo Decl. 2007196934 amended
             in Doc. No. 2007210849, 2007214312 and 2008030538, said
             property being a portion of that tract as desc. in Doc. No.
             2006166885 Of the deed records of Travis County, Texas

             Billing Number: 824265
             Legal Description: Unit 516, Building 5, Marina Village at
             Lakeway Condominium, Condo Decl. 2007196934 amended
             in Doc. No. 2007210849, 2007214312 and 2008030538, said
             property being a portion of that tract as desc. in Doc. No.
             2006166885 Of the deed records of Travis County, Texas

             Billing Number: 824266
             Legal Description: Unit 518, Building 5, Marina Village at
             Lakeway Condominium, Condo Decl. 2007196934 amended
             in Doc. No. 2007210849, 2007214312 and 2008030538, said
             property being a portion of that tract as desc. in Doc. No.
             2006166885 Of the deed records of Travis County, Texas

             Billing Number: 824267
             Legal Description: Unit 521, Building 5, Marina Village at
             Lakeway Condominium, Condo Decl. 2007196934 amended
             in Doc. No. 2007210849, 2007214312 and 2008030538, said
             property being a portion of that tract as desc. in Doc. No.
             2006166885 Of the deed records of Travis County, Texas                       AUG 31 2015
334093 1
                                                           I, Dana DeBeauvoir, County Clerk, Travis County,
                                                           Texas, do hereby certify th this is a true and
                                                           correct copy as same ait,,,,tor...,,. ,
                                                                                             of record in my office.
                                                           Witness my hand an y  ''
                                                                                  (-              on
                                                                         Dan   1.1...„,          unty Clerk
                                                                         Py Poputrl
                                                                                               ACHADO
           Billing Number: 824268
           Legal Description: Unit 523, Building 5, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas

           Billing Number: 824269
           Legal Description: Unit 525, Building 5, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas

           Billing Number: 824270
           Legal Description: Unit 527, Building 5, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas

           Billing Number: 824271
           Legal Description: Unit 529, Building 5, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas

           Billing Number: 824272
           Legal Description: Unit 610, Building 6, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas

           Billing Number: 824273
           Legal Description: Unit 612, Building 6, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas



                                                                                 AUG 31 2015
334093-1
                                                          Dana DeBeauvoir, County Clerk, Travis County,
                                                        Texas, do hereby certify that this is a true and
                                                        correct copy as same appears of ord In my office.
                                                        Witness my hand and seal of
                                                                   Dana Do                   Clark
                                                                   ay DQPIrtY;                  CHAD
           Billing Number: 824274
           Legal Description: Unit 614, Building 6, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas

           Billing Number: 824275
           Legal Description: Unit 616, Building 6, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas

           Billing Number: 824276
           Legal Description: Unit 618, Building 6, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas

           Billing Number: 824277
           Legal Description: Unit 621, Building 6, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas

           Billing Number: 824278
           Legal Description: Unit 623, Building 6, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas

           Billing Number: 824279
           Legal Description: Unit 625, Building 6, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas


                                                                                  AUG 3 1 2015
334093-1
                                                         I, Dana DeBeauvoir, County Cie*, Travis CbUnty,
                                                         Texas, do hereby certify that this la a true an
                                                         comect copy as same appears of re E4 rd ih my Ana.
                                                         Witness my hand and seal of 012
                                                                    Dana DeBea
                                                                    By Denutyl
          Billing Number: 824280
          Legal Description: Unit 627, Building 6, Marina Village at
          Lakeway Condominium, Condo Decl. 2007196934 amended
          in Doc. No. 2007210849, 2007214312 and 2008030538, said
          property being a portion of that tract as desc. in Doc. No.
          2006166885 Of the deed records of Travis County, Texas

          Billing Number: 824281
          Legal Description: Unit 629, Building 6, Marina Village at
          Lakeway Condominium, Condo Decl. 2007196934 amended
          in Doc. No. 2007210849, 2007214312 and 2008030538, said
          property being a portion of that tract as desc. in Doc. No.
          2006166885 Of the deed records of Travis County, Texas

          Billing Number: 824282
          Legal Description: Unit 710, Building 7, Marina Village at
          Lakeway Condominium, Condo Decl. 2007196934 amended
          in Doc. No. 2007210849, 2007214312 and 2008030538, said
          property being a portion of that tract as desc. in Doc. No.
          2006166885 Of the deed records of Travis County, Texas

          Billing Number: 824283
          Legal Description: Unit 712, Building 7, Marina Village at
          Lakeway Condominium, Condo Decl. 2007196934 amended
          in Doc. No. 2007210849, 2007214312 and 2008030538, said
          property being a portion of that tract as desc. in Doc. No.
          2006166885 Of the deed records of Travis County, Texas

          Billing Number: 824284
          Legal Description: Unit 714, Building 7, Marina Village at
          Lakeway Condominium, Condo Decl. 2007196934 amended
          in Doc. No. 2007210849, 2007214312 and 2008030538, said
          property being a portion of that tract as desc. in Doc. No.
          2006166885 Of the deed records of Travis County, Texas

          Billing Number: 824285
          Legal Description: Unit 716, Building 7, Marina Village at
          Lakeway Condominium, Condo Decl. 2007196934 amended
          in Doc. No. 2007210849, 2007214312 and 2008030538, said
          property being a portion of that tract as desc. in Doc. No.
          2006166885 Of the deed records of Travis County, Texas


                                                                            AUG 3 1 2015
33,1U93                                                   I, Dana DeBeauvoir, County Clerk, Travis County,
                                                          Texas, do hereby certify that this is a true and
                                                          correct copy as same appears f record In my office.
                                                          Witness my hand and sealf,e on
                                                                      Dana De                nty Clerk
                                                                      By Dep

                                                                                    0,1,1        54 A           ti„,
           Billing Number: 824286
           Legal Description: Unit 718, Building 7, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas

           Billing Number: 824287
           Legal Description: Unit 721, Building 7, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas

           Billing Number; 824288
           Legal Description: Unit 723, Building 7, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas

           Billing Number: 824289
           Legal Description: Unit 725, Building 7, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas

           Billing Number: 824290
           Legal Description: Unit 727, Building 7, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas

           Billing Number: 824291
           Legal Description: Unit 729, Building 7, Marina Village at
           Lakeway Condominium, Condo Decl. 2007196934 amended
           in Doc. No. 2007210849, 2007214312 and 2008030538, said
           property being a portion of that tract as desc. in Doc. No.
           2006166885 Of the deed records of Travis County, Texas


                                                                                  AUG 31 2015
334093-1                                                   I, Dana DeBeauvoir, County Clerk,
                                                           Texas, do hereby cortify that this Travis County,
                                                           correct copy as same appears •f Is=cord
                                                                                              a true and
                                                                                                   In my office.
                                                           Witness my hand and seal           on
TO HAVE AND TO HOLD the above described property unto said, Travis County, Trustee,
in trust for the use and benefit of itself and Lake Travis Independent School District, Travis
County Healthcare District d/b/a Central Health, City of Lakeway, Lakeway MUD and
Travis County Emergency Services District No. 6, and his or her assigns forever as fully
and absolutely as I, Constable as aforesaid, can convey by virtue of said Judgment and
said Order of Sale, subject to the Defendant's right to redeem the same in the manner
prescribed by law.

IN TESTIMONY WHEREOF I hereunto set my hand this August it , 2015.




           THE STATE OF TEXAS
           COUNTY OF TRAVIS

BEFORE ME, the undersigned authority, on this day personally appeared Carlos B.
Lopez, Constable of Travis County, Texas, known to me to be the person and official
whose name is subscribed to the foregoing instrument, and acknowledged that he
executed the same for the purposes and consideration therein expressed and in the
capacity therein stated.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this August                           11 7 , 2015.


                                                          AO7N           CINDA KORTAN
                                                                    MY COMMISSION EXPIRES
                Notary Public                                ••••        January31,2019


Return to:
Travis County Attorney's Office; Attn: Tax
P.O. Box 1748, Austin, Texas 78767




                         FILED AND RECORDED
                                OFFICIAL PUBLIC RECORDS




                                Aug 13, 2015   09:33 AM
                                                                                              AUG 31 2015
                                       FEE: $0.00
                                                           2015129230
334093-1
                           Dana DeBeauvoir, County Clerk                  I, Dana DeBeauvoir, County Clerk, Travis Coulq,
                              Travis County TEXAS                         Texas, do hereby certify that thisi rue sett
                                                                          correct copy as same appea Or          In my office.
                                                                          Witness my hand and seal:001
                                                                                      Dana Deb                     Clark
                                                                                      By Deputy:
                                                                                                   )" a.      fy
EXHIBIT B
§ 82.104. Transfer of Special Declarant Rights, TX PROPERTY § 82.104




  Vernon's Texas Statutes and Codes Annotated
    Property Code (Refs & Annos)
      Title 7. Condominiums
        Chapter 82. Uniform Condominium Act(Refs & Annos)
           Subchapter C. Condominium Management

                                               V.T.C.A., Property Code § 82.104

                                        § 82.104. Transfer of Special Declarant Rights

                                                           Currentness


(a) Special declarant rights created or reserved under this chapter may not be transferred except by an instrument evidencing
the transfer recorded in each county in which any portion of the condominium is located. The instrument is not effective unless
executed by the transferee.


(b)On transfer of any special declarant right, a transferor is not relieved of an obligation or liability arising before the transfer.
A transferor is not liable for an act or omission or a breach of an obligation arising from the exercise of a special declarant right
by a successor declarant who is not an affiliate of the transferor.


(c)Unless otherwise provided by a mortgage instrument or deed oftrust, in case offoreclosure of a mortgage,tax sale,judicial
sale, sale by a trustee under a deed of trust, or sale under Bankruptcy Code or receivership proceedings, of a unit owned by a
declarant or of real property in a condominium subject to development rights, a person acquiring title to all the real property
being foreclosed or sold may request to succeed to all special declarant rights or only to rights reserved by the declaration to
maintain models, offices, and signs. The judgment or instrument conveying title may provide for transfer of only the special
declarant rights requested.


(d)On foreclosure, tax sale,judicial sale, sale by a trustee under a deed oftrust, or sale under Bankruptcy Code or receivership
proceedings of all units and other real property in a condominium owned by a declarant:


  (1)the declarant ceases to have any special declarant rights; and


  (2) the period of declarant control terminates unless the judgment or instrument conveying title provides for transfer of all
  special declarant rights held by that declarant to a successor declarant.


(e) The liabilities and obligations of a person who succeeds to special declarant rights are as follows:


  (1)a successor to a special declarant right who is an affiliate of a declarant is subject to all obligations and liabilities imposed
  on the transferor by this chapter or by the declaration;


  (2)a successor to a special declarant right, other than a successor described by Subdivision(3)or (4), who is not an affiliate
  of a declarant, is subject to all obligations and liabilities imposed on the transferor by this chapter or by the declaration;



 WestlawNext
          (  2015 Thomson Reuters. No claim to original U.S. Government Works.                                                     1
§ 82.104. Transfer of Special Declarant Rights, TX PROPERTY § 82.104




  (3) a successor to only a right reserved by the declaration to maintain models, offices, and signs, who is not an affiliate of a
  declarant, may not exercise any other special declarant right, and is not subject to any liability or obligation as a declarant,
  except the obligation to provide a condominium information statement and any liability arising as a result; and


  (4) a successor to all special declarant rights held by the successor's transferor who is not an affiliate of that declarant and
  who succeeded to those rights pursuant to a deed in lieu of foreclosure or a judgment or instrument conveying title to units
  under Subsection (c) may declare the person's intention in a recorded instrument to hold those rights solely for transfer to
  another person; thereafter, until all special declarant rights are transferred to a person acquiring title to any unit owned by
  the successor, or until an instrument permitting exercise ofall those rights is recorded, the successor may not exercise any of
  those rights other than any right held by the successor's transferor to control the board as provided by Section 82303(c)for
  the duration ofthe period ofdeclarant control, and an attempt to exercise those rights is void; so long as a successor declarant
  may not exercise special declarant rights under this subdivision, the successor is not subject to any liability or obligation as
  a declarant other than liability for acts and omissions under Section 82.103(a).


(f) This section does not subject a successor to a special declarant right to any claims against or other obligations of a transferor
declarant, other than claims and obligations arising under this chapter or the declaration.


Credits
Added by Acts 1993, 73rd Leg., ch. 244,§ 1, eff. Jan, 1, 1994.


V. T. C. A., Property Code § 82.104, TX PROPERTY § 82.104
Current through the end of the 2015 Regular Session of the 84th Legislature

 End of Document                                                        2015 Thomson Reuters. No claim to original U.S. Government Works.




WestlawNext02015 Thomson Reuters. No claim to original U.S. Government Works.                                                          2